Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 1 of 13




                     EXHIBIT A
Filing Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 2 of 13
       # 116394101   E-Filed 11/09/2020 07:53:48 PM


                     IN THE CIRCUIT COURT OF ELEVENTH JUDICIAL CIRCUIT,
                           IN AND FOR MIAMI -DADE COUNTY FLORIDA


       LORENZO LEWIS, an individual
                                                                     Case No:
                      Plaintiff,
              vs.

       AKIMA GLOBAL SERVICES, LLC, a Foreign Limited
       Liability Company, and Sandra Rivera, an individual,
                     Defendants.

                                                  COMPLAINT

                                       PRELIMINARY ALLEGATIONS

                                                     (Parties)
              1.      Plaintiff Lorenzo Lewis (hereinafter “Plaintiff” or “Lewis”) is, and at all times

       material hereto was, an individual residing in the County of Miami-Dade County, state of Florida.
              2.      Defendant Akima Global Services, LLC, (hereinafter “Akima”) authorized to do
       business and doing business in the county of Miami-Dade, state of Florida.

              3.      Defendant Sandra Rivera (hereinafter “Rivera”) is, and at all times material hereto
       was, an individual residing in the county of Miami-Dade, state of Florida.

                                                      (Venue)

              4.      The acts and transactions herein alleged took place in the county of Miami-Dade, state

       of Florida.


                                                   (Jurisdiction)
              5.      This is an action for damages in excess of the sum of fifteen thousand dollars

       ($15,000.00) exclusive of interest, costs and/or attorneys’ fees.



                                               (General Factual Allegations)

              6.      AKIMA is a global company that provides security services in South Florida.
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 3 of 13




            7.    Plaintiff Lewis was initially hired as a Captain with AKIMA on or about February
  2018.

            8.    During his employment, Lewis was constantly discriminated and harassed by Ms.
  Rivera based upon his age and his participation in an investigation at AKIMA.

            9.    On several occasions, Ms. Rivera would subject Lewis to different terms and
  conditions of employment. Ms. Rivera would recommend to Lewis retirement because of his age on
  multiple occasions.

            10.   Ms. Rivera as an agent for AKIMA did not treat workers under 40 years of age similar
  when they made mistakes or errors.

            11.   In December 2018, Lewis complained about the harassment and the personal vendetta
  that Ms. Rivera had against him to AKIMA management, to no avail.

            12.   Again, in January 2019, Lewis complained and demanded an internal investigation
  regarding complaints of discrimination by Rivera in the workplace.

            13.   Unfortunately, Rivera became aware of Lewis’s involvement in the investigation and
  began to subject Lewis to different terms and conditions of employment by unjustly criticizing his
  work, yelling at him and threatening him with termination.

            14.   In response to Lewis’s lawful complaint, Ms. Rivera increased the discrimination and
  harassment in retaliation of his lawful complaint by refusing to take his incident reports per company
  policy.

            15.   Again, on May 3, 2019, Lewis was wrongfully suspended by Rivera for allegedly not
  providing incident reports for an incident involving a protestor.

            16.   Rivera alleged that Lewis did not provide the incident reports from his guards on duty
  which led to the suspension of Lewis.

            17.   AKIMA discriminated and harassed Plaintiff Lewis on the basis of age and Lewis
  was constructively terminated due to the discriminatory workplace environment he was subjected to
  by AKIMA management.
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 4 of 13




                                                 COUNT I

                      Age Discrimination – Violation of Florida Statute 760.10(1)(a)
                                    As Against Defendant AKIMA
         18.     Plaintiff Lewis repeats and realleges each and every allegation in paragraphs 1

  through 17 above as though fully set forth at length herein.

         19.     At all times mentioned in this complaint, all provisions of the Florida Civil Rights

  Act of 1992 were in full force and effect and were binding on Defendant AKIMA.

         20.     At all times mentioned in this complaint, Plaintiff Lewis was an employee of

  Defendant AKIMA and Defendant AKIMA was an Employer as defined by Florida Statute §

  760.02(7).

         21.     Plaintiff Lewis is a 62-year-old male. During Plaintiff Lewis’s employment with

  Defendant AKIMA, Defendant AKIMA through the conduct of its agents and managers

  discriminated against Plaintiff Lewis on the basis of his age and subjected Plaintiff Lewis to adverse

  employment actions on the basis of his age. Defendant AKIMA’s discrimination included, but was

  not limited to, the following:

                 a.        Subjecting Plaintiff Lewis to different terms, conditions, and discipline than

                           younger employees;

                 b.        Subjecting Plaintiff Lewis to arbitrary, unfair, and dishonest criticisms

                           regarding work assignments;
                 c.        Allowing Plaintiff Lewis’s supervisor to single out Plaintiff Lewis and subject

                           him to severe or pervasive adverse employment actions by taking away all

                           authority from him;

                 d.        Allowing younger Captains to perform his duties,

                 e.        Threatening Plaintiff Lewis with termination; and,

                 f.        Wrongfully terminating his employment.

         22.     Plaintiff Lewis filed timely charges of age discrimination and harassment with the

  Florida Commission on Human Relations (“FCHR”, hereinafter) through the United States Equal
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 5 of 13




  Employment Opportunity Commission (“EEOC”, hereinafter). In his charges, Plaintiff Lewis set

  forth examples of Defendant’s wrongful harassing conduct. A copy of Plaintiff Lewis’s EEOC

  charge is attached hereto as Exhibit “A,” and is incorporated herein by reference. The FCHR has

  not made a determination with respect to the claims made in Plaintiff Lewis’s EEOC charge. Plaintiff

  Lewis waited 180 days from the date he filed his charge with the EEOC before filing this lawsuit.

  Therefore, Plaintiff Lewis has exhausted all of his administrative remedies.

         23.     As a proximate result of Defendant’s unlawful conduct, as set forth above, Plaintiff

  Lewis has suffered and continues to suffer substantial losses incurred in seeking subsequent

  comparable employment, earnings, deferred compensation, earning capacity, back pay, front pay,

  and other employment benefits, all to his detriment, in an amount to be shown according to proof.

         24.     As a further proximate result of Defendant’s unlawful conduct, Plaintiff Lewis has

  suffered and continues to suffer psychological injuries, embarrassment, humiliation, mental anguish

  and other general damages, all to his detriment, in an amount to be shown according to proof.

         25.     Moreover, as a result of Defendant’s unlawful conduct, as alleged herein, Plaintiff

  Lewis is entitled to reasonable attorneys’ fees and costs of said suit as provided by Florida Statute

  §760.11.

         26.     Plaintiff Lewis demands judgment against the Defendant AKIMA, a trial by jury on

  all issues so triable and any other relief this Court deems just and proper.


                                                COUNT II
                       Age Harassment – Violation of Florida Statute 760.10(a)
                                     as against Defendant AKIMA

         27.     Plaintiff Lewis repeats and realleges each and every allegation in paragraphs 1
  through 17 above as though fully set forth at length herein.

         28.     At all times mentioned in this cause of action, all provisions of the Florida Civil
  Rights Act of 1992 were in full force and effect and were binding on Defendant.
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 6 of 13




         29.     At all times mentioned in this cause of action, Plaintiff Lewis was an employee of
  Defendant AKIMA and Defendant AKIMA was an Employer as defined by Florida Statute 760.02
  (7).

         30.     Plaintiff Lewis is a 62-year-old male. During Plaintiff Lewis’s employment with
  Defendant AKIMA, Defendant harassed Plaintiff Lewis on the basis of his age and subjected
  Plaintiff Lewis Lewis to an intimidating, hostile and offensive work environment. Defendant’s
  harassment included, but was not limited to, the following:

                 a.     Subjecting Plaintiff Lewis to different terms and conditions of employment

                        than employees under 40 years of age;

                 b.     Holding Plaintiff Lewis to different standards than younger employees and

                        taking away his projects to give to non-managers;

                 c.     Treating Plaintiff Lewis differently than younger employees by not

                        investigating his lawful complaints;

                 d.     Treating Plaintiff Lewis differently than employees under the age of 40

                        years old by subjecting Plaintiff Lewis to excessive harassment when

                        evaluating his work performance and requiring him to report to Rivera every

                        day;

                 e.     Allowing Plaintiff Lewis’s supervisor to treat Plaintiff Lewis differently than

                        younger employees by trying to humiliate him in front of his colleagues;
                 f.     Allowing Plaintiff Lewis’s supervisor to subject Plaintiff Lewis to arbitrary,

                        unfair, and dishonest criticisms; and

                 g.     Wrongfully terminating Plaintiff Lewis without cause.



         31.     Plaintiff Lewis filed timely charges of age harassment with the Florida Commission
  on Human Relations (“FCHR”, hereinafter) through the United States Equal Employment
  Opportunity Commission (“EEOC”, hereinafter). In his charges, Plaintiff Lewis set forth examples
  of Defendant’s wrongful harassing conduct. A copy of Plaintiff Lewis’s EEOC charge is attached
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 7 of 13




  hereto as Exhibit “A,” and is incorporated herein by reference. The FCHR has not made a
  determination with respect to the claims made in Plaintiff Lewis’s EEOC charge. Plaintiff Lewis
  waited 180 days from the date he filed his charge with the EEOC before filing this lawsuit.
  Therefore, Plaintiff Lewis has exhausted all of his administrative remedies.

           32.   As a proximate result of Defendant’s unlawful conduct, as set forth above, Plaintiff
  Lewis has suffered and continues to suffer substantial losses incurred in seeking subsequent
  comparable employment, earnings, deferred compensation, earning capacity, back pay, front pay
  and other employment benefits, all to his detriment, in an amount to be shown according to proof.

           33.   As a further proximate result of Defendant’s unlawful conduct, Plaintiff Lewis has
  suffered and continues to suffer physical personal injuries, embarrassment, humiliation, mental
  anguish and other general damages, all to his detriment, in an amount to be shown according to
  proof.

           34.   Moreover, as a result of Defendant’s unlawful conduct, as alleged herein, Plaintiff
  Lewis is entitled to reasonable attorneys’ fees and costs of said suit as provided by Florida Statute
  §760.11.

           35.   Plaintiff Lewis demands judgment against Defendant AKIMA, a trial by jury on all
  issues so triable, and any other relief the Court deems just and proper.


                                               COUNT III
                 Violation of Florida’s Private Whistleblower Statute F.S. §448.101
                                     as against Defendant AKIMA

           36.   Plaintiff Lewis repeats and realleges each and every allegation in paragraphs 1
  through 17 above as though fully set forth at length herein.

           37.   This is an action for violation of the Florida Private Sector Whistleblower Act,

  §§ 448.101- 448.105, Florida Statutes. Florida Statute §448.102 provides in pertinent part as
  follows:
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 8 of 13



     Prohibitions. – An employer may not take any retaliatory personnel action

     against an employee because the employee has:

          a.     Provided information to, or testified before, any appropriate governmental agency,
                 person, or entity conducting an investigation, hearing, or inquiry into an alleged
                 violation of a law, rule, or regulation by the employer.

          b.     Objected to, or refused to participate in, any activity, policy, or practice of the
                 employer which is in violation of a law, rule, or regulation.
         38.     At all times material hereto, Plaintiff Lewis was an employee of Defendant AKIMA
  within the meaning of Florida Statute §448.101(2).

         39.     At all times material hereto, Defendant AKIMA was an employer within the
  meaning of Florida Statute §448.101(3).

         40.     At all times material hereto, Plaintiff Lewis held the position of Captain with
  Defendant AKIMA. Plaintiff Lewis was qualified for the position he held and worked diligently
  during his employment.

         41.     Plaintiff Lewis objected to and complained about the discrimination and
  harassment, for which he was being subjected to by AKIMA management.

         42.     As a result of Defendant’s constant discrimination and harassment, Plaintiff Lewis
  made a complaint to management.

         43.     As a result of Plaintiff Lewis’s complaints of discrimination and harassment on the
  basis of his age and participation in an investigation of discrimination in the workplace, Defendant
  AKIMA constructively terminated Plaintiff Lewis’s employment.

         44.     Defendant’s actions as described above violated Florida Statute §448.102 and
  constituted a prohibitive employment practice.

         45.     As a proximate result of Defendant’s unlawful conduct, as set forth above, Plaintiff
  Lewis has suffered and continues to suffer substantial losses incurred in seeking subsequent
  comparable employment, earnings, deferred compensation, earning capacity, back pay, front pay
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 9 of 13




  and other employment benefits, all to Plaintiff Lewis’s detriment, in an amount to be shown
  according to proof.

         46.     As a further proximate result of Defendant’s unlawful conduct, Plaintiff Lewis has
  suffered and continues to suffer physical personal injuries, embarrassment, humiliation, mental
  anguish and other general damages, all to Plaintiff Lewis’s detriment, in an amount to be shown
  according to proof.

         47.     Moreover, as a result of Defendant AKIMA unlawful conduct, as alleged herein,
  Plaintiff Lewis is entitled to reasonable attorneys’ fees and costs of said suit as provided by Florida
  Statute §448.101.

         48.     Plaintiff Lewis demands judgment against Defendant AKIMA, a trial by jury on all
  issues so triable, and any other relief the Court deems just and proper.

                                            COUNT IV
                Tortious Interference with a Business/Employment Relationship as
                                  against Defendant Nancy Rivera


         49.     Plaintiff Lewis repeats and realleges each and every allegation in paragraphs 1
  through 17 above, as though fully set forth at length herein.
         50.     Plaintiff Lewis alleges that at all times relevant to this cause of action, Defendant
  Rivera knew Plaintiff Lewis had a business/employment relationship with Defendant AKIMA and
  knew the terms and conditions of Plaintiff Lewis’s business/employment with Defendant AKIMA.
         51.     Defendant Rivera tortiously interfered with Plaintiff Lewis’s business/employment
  relationship by:
                     a. Creating a hostile work environment on the basis of Plaintiff Lewis’s age;
                     b. Harassing Plaintiff Lewis;
                     c. Providing misleading information to AKIMA management in an attempt to
                        influence and advise AKIMA to initiate an adverse employment action against
                        Plaintiff Lewis;
                     d. Retaliating against Plaintiff Lewis for objecting to age discrimination/harassment
                        and by terminating Plaintiff Lewis for participating in an investigation.
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 10 of 13



         52.      Defendant Rivera intended on interfering with the business/employment
  relationship between Plaintiff Lewis and AKIMA, when she engaged in the conduct outlined above
  in paragraph 51.

         53.      As a proximate result of Defendant Rivera’s tortious interference as alleged herein,
  Plaintiff Lewis has suffered substantial losses and damages incurred in lost income, lost future
  income, bonuses, medical benefits and other compensation, back pay, front pay, and in earning
  capacity in an amount to be determined according to proof.
         54.    As a further direct and proximate result of the wrongful acts of Defendant Rivera,
  Plaintiff Lewis has suffered shock, anger, embarrassment, humiliation, anguish, and other emotional
  distress, all to Plaintiff Lewis’s general damages in a sum which has not yet been finally
  ascertained, and which will be shown according to proof.
         55.    Plaintiff Lewis demands judgment against the Defendant Rivera, a trial by jury on all
  issues so triable and any other relief this Court deems just and proper.

                                        PRAYER FOR RELIEF



         WHEREFORE, Plaintiff Lewis prays judgment against Defendants, as follows:

         1.      For special and economic damages, including but not limited to, back pay and front

                 pay, past, present, and future income, compensatory damages, lost wages and lost

                 employee benefits, for all causes of action;

         2.      For general damages and non-economic damages, mental and emotional distress

                 damages, damages for physical injuries and anguish, and other special and general
                 damages according to proof, for all Counts;

         3.      For an award of interest, including prejudgment interest, at the legal rate;

         4.      For costs and fees of suit herein incurred;

         5.      For injunctive relief including requiring Defendant AKIMA to adopt reasonable

                 postings and changes in personnel policies and procedures regarding Age harassment,

                 and discrimination, requiring training about Age discrimination for all managerial

                 employees, for a permanent injunction enjoining Defendant AKIMA, its agents,

                 successors and employees and those acting in concert with them from engaging in
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 11 of 13




                each of the unlawful practices, policies, usages and customs set forth hereinabove,

                and for such other injunctive relief as the Court may deem proper;

         6.     For reasonable attorneys’ fees, including attorneys’ fees pursuant to the Florida

                Human Relations Act of 1992 § 760.11;

         7.     For such other and further relief as the Court may deem proper.


  Dated this 9th day of November 2020.

                                                     Respectfully Submitted,


                                                     /s/ David McGill
                                                     __________________________________
                                                     David McGill, Esquire
                                                     Attorney for Plaintiff
                                                     The McGill Law Firm, LLC
                                                     2655 S. Le Jeune Rd Suite 401
                                                     786 375 5621 O
                                                     800 615 9815 F
                                                     Florida Bar No. 021872
                                                     dkmcgill@mcgilllegal.com
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 EXHIBIT
                                                                       Page 12Aof 13
Case 1:21-cv-22382-DPG Document 1-2 Entered on FLSD Docket 06/30/2021 Page 13 of 13
